UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2251



MESFIN KETEMA,

                                              Plaintiff - Appellant,


          versus


MIDWEST STAMPING, INCORPORATED; TERRY JUDY;
TEDD BALDWIN; CYNTHIA THOMPSON; KIMDRA BELSER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-02-502-3)


Submitted:   January 14, 2004             Decided:   February 23, 2004


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mesfin Ketema, Appellant Pro Se. Derwood Lorraine Aydlette, III,
Christina Marie Summer, GIGNILLIAT, SAVITZ & BETTIS, Columbia,
South Carolina; Kenneth R. Young, Jr., Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mesfin Ketema seeks to appeal the district court’s orders

denying Ketema’s motions for sanctions, removal of the magistrate

judge and subpoenas.       This court may exercise jurisdiction only

over     final   orders,   28   U.S.C.   §   1291    (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The orders Ketema seeks to appeal are neither final

orders     nor   appealable     interlocutory   or    collateral      orders.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction.         We also deny all of Ketema’s

pending motions, including his motions for an injunction, to join

parties, to expedite, to join claims, and for en banc review.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 2 -